DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 11/10/2021 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 has been considered by the examiner. 

Claim Objections
Claim(s) 7 and 13 is/are objected to because of the following informalities:  
Claim 7 recites “Wherein the secret key comprises a public key of a symmetric public and private key pair, […]” in lines 1-2. Examiner notes that a public/private key pair is referred to as an asymmetric key pair (and based on the specification, applicant appears to follow this nomenclature, see, e.g., [00130]). Examiner suggests amending claim 7 to recite, e.g., “Wherein the secret key comprises a public key of an a.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each element of the claims can reasonably be interpreted as software. While claim 1 indicates “a processor configured to […]” (line 2) and “a network interface configured to […]”, a “processor”  and “network interface” may reasonably interpreted as software. The claims as written further lack physical elements recited in the body of the claim. Absent other physical elements, a reasonable interpretation of the claim(s) as written is as software. Accordingly, claims 11-13 fail to fall into a statutory category of invention as a software system alone is not a machine, a manufacture, a process nor a composition of matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-10, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20210157930, Hereinafter “Li”) in view of Weiner et al. (US20210119763, Hereinafter “Weiner”).
Regarding claim 1, Li teaches an apparatus comprising: 
a processor configured to generate a blockchain request which comprises data for a blockchain ([0033] and [0038] – blockchain request/transaction is created <e.g., a balance transfer request>, and sent to the blockchain; [0060] – system implemented via processor); and 
a network interface configured to transmit the blockchain request to one or more blockchain peers ([0033] and [0038] – blockchain request/transaction is created <e.g., a balance transfer request>, and sent to the blockchain; [0022] and [0070] – nodes interact via blockchain network).
While Li discloses providing a noisy blockchain request that comprises fake data or providing a non-noisy blockchain request that comprises non-noisy data (see, e.g., Li at [0032-034] and [0041], wherein a real or faked transaction request is provided to the blockchain to confuse third-parties; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and indicating to users of the blockchain whether the request is a noisy blockchain request by storing zeroed values in the blockchain noisy/non-noisy request (see Li at [0032-034] – when zeroed values or blank certificate information are included, the request is indicated a fake request), Li appears to fail to disclose using a tag value as an indicator (in lieu of a zeroed or blank value). Specifically, Li appears to fail to disclose a system configured to: create a tag value which identifies whether the blockchain request is a noisy request that comprises fake data or a non-noisy request that comprises non-noisy data, and store the tag value within the blockchain request.
However, Weiner teaches a known technique for identifying noisy data transmissions in a similar system by using tags in the data transmission (see, e.g., [0034], [0029]). This technique is applicable to the system of Li as they both share similar characteristics and capabilities, namely, they are both Weiner at [0034]).
Particularly, Weiner teaches a system configured to create a tag value which identifies whether the <data> request is a noisy request that comprises fake data or a non-noisy request that comprises non-noisy data, and store the tag value within the <data> request ([0025] and [0034] – a flag is placed upon a request that comprises fake data or legitimate data, indicating whether the request comprises fake data or legitimate data. The flag in the request is used by the recipient to determine the request type; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]).
One of ordinary skill in the art would have recognized that applying the known token technique of Weiner to the system of Li (of generating dummy transaction on the blockchain) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Weiner to the system of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to indicate dummy data by including a special tag in the dummy data (see, e.g., Weiner at [0039]).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, to create a tag value which identifies whether the blockchain request is a noisy request that comprises fake data or a non-noisy request that comprises non-noisy data, and store the tag value within the blockchain request, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 2, the combination of Li and Weiner teach the apparatus of claim 1, wherein the processor is configured to generate a noisy blockchain request that comprises fake data for the blockchain (Li at [0033-034] – fake blockchain request generated comprising fake data; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and create a tag value which identifies the blockchain request as noisy (Weiner at [0025] and [0039] – flag is generated which identifies the request a noisy or non-noise; with Li at [0033-034] – can generate dummy blockchain request).  
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, wherein the processor is configured to generate a noisy blockchain request that comprises fake data for the blockchain, and create a tag value which identifies the blockchain request as noisy, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 3, the combination of Li and Weiner teach the apparatus of claim 2, wherein the fake data comprises fake key-values for the blockchain ledger (Weiner at [0025] and [0034] – dummy transactions with dummy sensitive data are sent to obscure transactions; [0001-002] – sensitive data can comprise sensitive key values <i.e., fake sensitive data can be fake key values>; with Li at [0028] – false transactions and data thereof submitted to the blockchain), and the tag value comprises a hash value previously agreed to by creators of the blockchain request  (Weiner at [0025] – the flag is understood by the other blockchain peers/submittors to indicate a dummy request <i.e., previously agreed to by the blockchain creators>; Li at [0036] – a hash algorithm may be taken of the indicator and included in the request). It would have been obvious to one of ordinary skill in the art before the Li (of hashing the values) with the teachings of Weiner (of a flag included), wherein the fake comprises fake key-values for the blockchain ledger, and the tag value comprises a hash value previously agreed to by creators of the blockchain request, so that only legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 5, the combination of Li and Weiner teach the apparatus of claim 1, wherein the processor is configured to generate a noisy blockchain request based on a historical pattern of behavior of multiple clients on the blockchain (Li at [0029] – submission time interval can be set or adjusted based on, e.g., low transaction periods or based on the service needs of the system <i.e., based on historical patterns>; [0034] – fake transactions also generated based maintaining a historical transaction ratio).  

Regarding claim 6, the combination of Li and Weiner teach the apparatus of claim 1, wherein the processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request (Li at [0040] – posts to the blockchain use obscuring protection algorithms to obscure the indicator; [0036] – Homomorphic encryption is used to obscure the indicating information (i.e., based on a secret key); with Weiner at [0029], [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Weiner protected via homomorphic encryption, wherein the processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request, to prevent third-parties Li at [0041] with Weiner at [0039]).

Regarding claim 8, Li teaches an apparatus comprising: 
a network interface configured to receive a blockchain request ([0033] and [0038] – blockchain request is created <e.g., a balance transfer request>, and sent to the blockchain nodes; [0022] and [0070] – nodes interact via blockchain network); and 
a processor configured to verify that the blockchain request has been endorsed by enough blockchain peers to satisfy a predetermined policy ([0038-040] – blockchain transaction request is submitted to the blockchain nodes, which use a consensus algorithm to sign and verify the request <i.e., needs to satisfy the predetermined consensus policy>; [0060] – system implemented via processors), and in response to successful verification, store the blockchain request [[which includes the tag value]] within a data block among a hash-linked chain of data blocks ([0038-040] and [0022] – blockchain request is verified and added to the blockchain).  
While Li discloses providing a noisy blockchain request that comprises fake data or providing a non-noisy blockchain request that comprises non-noisy data (see, e.g., [0032-034] and [0041], wherein a real or faked transaction request is provided to the blockchain to confuse third-parties; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and indicating to users of the blockchain whether the request is a noisy blockchain request by storing zeroed values in the blockchain noisy/non-noisy request (see [0032-034] – when zeroed values or blank certificate information are included, the request is indicated a fake request), Li appears to fail to specifically disclose using a tag value as an indicator in the request (in lieu of a zeroed or blank value). Specifically, Li appears to fail to particularly disclose a system configured to: wherein the request comprises a tag value which identifies whether the blockchain 
However, Weiner teaches a known technique for identifying noisy data transmissions in a similar system by using tags in the data transmissions (see, e.g., [0034], [0029]). This technique is applicable to the system of Li as they both share similar characteristics and capabilities, namely, they are both directed to prevent unauthorized parties from learning information about genuine data transmissions by obscuring their transmission frequency with noisy data transmissions (see, e.g., Li at [0013] and [0032-034], and Weiner at [0034]).
Particularly, Weiner teaches a system configured to wherein the request comprises a tag value which identifies whether the <data> request is a noisy request that comprises fake data or a non-noisy request that comprises non-noisy data ([0025] and [0034] – a flag is placed upon a request that comprises fake data or legitimate data, indicating whether the request comprises fake data or legitimate data. The flag in the request is used by the recipient to determine the request type; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]).
One of ordinary skill in the art would have recognized that applying the known token technique of Weiner to the system of Li (of generating dummy transaction on the blockchain) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Weiner to the system of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to indicate dummy data by including a special tag in the dummy data (see, e.g., Weiner at [0039]).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, wherein the request comprises a tag value which identifies Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 9, the combination of Li and Weiner teach the apparatus of claim 8, wherein the blockchain request is a noisy blockchain request that comprises fake data for a blockchain (Li at [0033-034] – fake blockchain request generated comprising fake data; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and the tag value identifies the blockchain request as noisy (Weiner at [0025] and [0039] – flag is generated which identifies the request a noisy or non-noise; with Li at [0033-034] – can generate dummy blockchain request).  
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, wherein the processor is configured to generate a noisy blockchain request that comprises fake data for the blockchain, and create a tag value which identifies the blockchain request as noisy, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 10, the combination of Li and Weiner teach the apparatus of claim 9, wherein the fake data comprises fake key-values for the blockchain (Weiner at [0025] and [0034] – dummy transactions with dummy sensitive data are sent to obscure transactions; [0001-002] – sensitive data can comprise sensitive key values <i.e., fake sensitive data can be fake key values>; with Li at [0028] – , and the tag value comprises a hash value previously agreed to by creators of the noisy blockchain request (Weiner at [0025] – the flag is understood by the other blockchain peers/submittors to indicate a dummy request <i.e., previously agreed to by the blockchain creators>; Li at [0036] – a hash algorithm may be taken of the indicator and included in the request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li (of hashing the values) with the teachings of Weiner (of a flag included), wherein the fake comprises fake key-values for the blockchain ledger, and the tag value comprises a hash value previously agreed to by creators of the blockchain request, so that only legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]). 

Regarding claim 12, the combination of Li and Weiner teach the apparatus of claim 8, wherein the tag value comprises an obscured tag value that has been obscured based on a secret key (Li at [0040] – posts to the blockchain use obscuring protection algorithms to obscure the indicator; [0036] – Homomorphic encryption is used to obscure the indicating information (i.e., based on a secret key); with Weiner at [0029], [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Weiner protected via homomorphic encryption, wherein the processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request, to prevent third-parties from detecting the flag and recognizing the data as noisy data (see, e.g., Li at [0041] with Weiner at [0039]). 

Regarding claim 14, the combination of Li and Weiner teach the apparatus of claim 8, wherein the blockchain request is a non-noisy blockchain request that comprises live data for the blockchain (Li at [0033-034] – legitimate blockchain request generated comprising legitimate data; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and the tag value identifies that the blockchain request is not noise (Weiner at [0025] and [0039] – flag is generated which identifies the request a noisy or non-noisy request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, wherein the prowherein the blockchain request is a non-noisy blockchain request that comprises live data for the blockchain, and the tag value identifies that the blockchain request is not noise, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 15, Li teaches a method comprising generating a blockchain request which comprises data for a blockchain ([0033] and [0038] – blockchain request is created <e.g., a balance transfer request>, and sent to the blockchain; [0060] – system implemented via processor); and 
transmitting the blockchain request to one or more blockchain peers ([0033] and [0038] – blockchain request is created <e.g., a balance transfer request>, and sent to the blockchain; [0022] and [0070] – nodes interact via blockchain network).  
While Li discloses providing a noisy blockchain request that comprises fake data or providing a non-noisy blockchain request that comprises non-noisy data (see, e.g., [0032-034] and [0041], wherein a real or faked transaction request is provided to the blockchain to confuse third-parties; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, Li appears to fail to specifically disclose using a tag value as an indicator (in lieu of a zeroed or blank value). Specifically, Li appears to fail to particularly disclose creating a tag value which identifies whether the blockchain request is a noisy request that comprises fake data or a non-noisy request that comprises non-noisy data, and store the tag value within the blockchain request.
However, Weiner teaches a known technique for identifying noisy data transmissions in a similar system by using tags in the data transmissions (see, e.g., [0034], [0029]). This technique is applicable to the system of Li as they both share similar characteristics and capabilities, namely, they are both directed to prevent unauthorized parties from learning information about genuine data transmissions by obscuring their transmission frequency with noisy data transmissions (see, e.g., Li at [0013] and [0032-034], and Weiner at [0034]).
Particularly, Weiner teaches a system configured to creating a tag value which identifies whether the <data> request is a noisy request that comprises fake data or a non-noisy request that comprises non-noisy data, and store the tag value within the <data> request ([0025] and [0034] – a flag is placed upon a request that comprises fake data or legitimate data, indicating whether the request comprises fake data or legitimate data. The flag in the request is used by the recipient to determine the request type; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]).
One of ordinary skill in the art would have recognized that applying the known token technique of Weiner to the system of Li (of generating dummy transaction on the blockchain) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Weiner to the system of Li would have yielded predictable results because the level of Weiner at [0039]).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, to create a tag value which identifies whether the blockchain request is a noisy request that comprises fake data or a non-noisy request that comprises non-noisy data, and store the tag value within the blockchain request, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 16, the combination of Li and Weiner teach the method of claim 15, wherein the generating comprises generating a noisy blockchain request that comprises fake data for the blockchain (Li at [0033-034] – fake blockchain request generated comprising fake data; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and the tag value identifies the blockchain request as noisy (Weiner at [0025] and [0039] – flag is generated which identifies the request a noisy or non-noise; with Li at [0033-034] – can generate dummy blockchain request).  
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, wherein the processor is configured to generate a noisy blockchain request that comprises fake data for the blockchain, and create a tag value which identifies the blockchain request as noisy, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 17, the combination of Li and Weiner teach the method of claim 16, wherein the fake data comprises fake key-values for the blockchain (Weiner at [0025] and [0034] – dummy transactions with dummy sensitive data are sent to obscure transactions; [0001-002] – sensitive data can comprise sensitive key values <i.e., fake sensitive data can be fake key values>; with Li at [0028] – false transactions and data thereof submitted to the blockchain), and the tag value comprises a hash value previously agreed to by creators of the noisy blockchain request (Weiner at [0025] – the flag is understood by the other blockchain peers/submittors to indicate a dummy request <i.e., previously agreed to by the blockchain creators>; Li at [0036] – a hash algorithm may be taken of the indicator and included in the request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li (of hashing the values) with the teachings of Weiner (of a flag included), wherein the fake comprises fake key-values for the blockchain ledger, and the tag value comprises a hash value previously agreed to by creators of the blockchain request, so that only legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]). 

Regarding claim 19, the combination of Li and Weiner teach the method of claim 15, wherein the generating comprises generating a noisy blockchain request based on a historical pattern of behavior of multiple clients on the blockchain (Li at [0029] – submission time interval can be set or adjusted based on, e.g., low transaction periods or based on the service needs of the system <i.e., based on historical patterns>; [0034] – fake transactions also generated based maintaining a historical transaction ratio).  

Regarding claim 20, the combination of Li and Weiner teach the method of claim 15, wherein the creating further comprises obscuring the tag value with a secret key prior to transmitting the blockchain request (Li at [0040] – posts to the blockchain use obscuring protection algorithms to obscure the indicator; [0036] – Homomorphic encryption is used to obscure the indicating information (i.e., based on a secret key); with Weiner at [0029], [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Weiner protected via homomorphic encryption, wherein the processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request, to prevent third-parties from detecting the flag and recognizing the data as noisy data (see, e.g., Li at [0041] with Weiner at [0039]).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Weiner, further in view of Pandey et al. (US20210303552, Hereinafter “Pandey”).
Regarding claim 4, the combination of Li and Weiner teach the apparatus of claim 2. While the combination of Li and Weiner teach submitting noisy data to the blockchain (see, e.g., Li at [0041]), the combination of Li and Weiner appear to fail to specifically teach wherein the processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request.  
However, Pandey teaches a technique for submitting transactions to a blockchain, wherein the processor is further configured to receive signatures and read-write sets with respect to the blockchain request from endorser peers of the blockchain ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read-write sets in the blockchain request ([0079] – the signatures and read-write sets are included in the submitted request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner to verify proposed noisy transactions with the teachings of Pandey, wherein the processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request, so that the noisy transactions of follow the same verification protocol as non-noisy requests (see, e.g., Li at [0013] and Pandey a [0074-079]).

Regarding claim 11, the combination of Li and Weiner teach the apparatus of claim 9. While the combination of Li and Weiner teach submitting noisy data to the blockchain (see, e.g., Li at [0041]), the combination of Li and Weiner appear to fail to specifically teach wherein the processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request.  
However, Pandey teaches a technique for submitting transactions to a blockchain, wherein the processor is further configured to receive signatures and read-write sets with respect to the blockchain request from endorser peers of the blockchain ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read-write sets in the blockchain request ([0079] – the signatures and read-write sets are included in the submitted request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner to verify proposed noisy  of Pandey, wherein the processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request, so that the noisy transactions of follow the same verification protocol as non-noisy requests (see, e.g., Li at [0013] and Pandey a [0074-079]).

Regarding claim 18, the combination of Li and Weiner teach the method of claim 16. While the combination of Li and Weiner teach submitting noisy data to the blockchain (see, e.g., Li at [0041]), the combination of Li and Weiner appear to fail to specifically teach receiving signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request.  
However, Pandey teaches a technique for submitting transactions to a blockchain, and receiving signatures and read-write sets with respect to the blockchain request from endorser peers of the blockchain ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read-write sets in the blockchain request ([0079] – the signatures and read-write sets are included in the submitted request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner to verify proposed noisy transactions with the teachings of Pandey, comprising receiving signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request, so that the noisy transactions of follow the same verification protocol as non-noisy requests (see, e.g., Li at [0013] and Pandey a [0074-079]).

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Weiner, further in view of Pandey et al. (US20180268382, Hereinafter “Wasserman”).
Regarding claim 7, the combination of Li and Weiner teach the apparatus of claim 6. While the combination of Li and Weiner teach using encryption for obscuring the tag value (see, e.g., Li at [0041] and Weiner at [0039]), the combination of Li and Weiner appear to fail to specifically disclose wherein the secret key comprises a public key of a symmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network.  
However, Wasserman teaches a blockchain system recording transactions containing sensitive information by encrypting them using a secret key (see, e.g., [0020], [0063]), wherein the secret key comprises a public key of a symmetric public and private key pair ([0178] and [0193] – blockchain transaction data is encrypted using a public key which has a corresponding private key), and the private key is shared by blockchain clients within a blockchain network that created the blockchain request but not shared by other blockchain clients within the blockchain network ([0178] and [0433] – group key is shared amongst designated peers granted a specific permission in a blockchain network, e.g., amongst the parties that “write” to the blockchain <i.e., the clients that create the blockchain transaction>; [0288] and [0361] – other clients on the blockchain network without specific permission are unable to decrypt the sensitive data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Wasserman, wherein the secret key comprises a public key of a symmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network, to so that only Li at [0036], [0041] with Wasserman at [0288]).

Regarding claim 13, the combination of Li and Weiner teach the apparatus of claim 12. While the combination of Li and Weiner teach using encryption for obscuring the tag value (see, e.g., Li at [0041] and Weiner at [0039]), the combination of Li and Weiner appear to fail to specifically disclose wherein the secret key comprises a public key of a symmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network.  
However, Wasserman teaches a blockchain system recording transactions containing sensitive information by encrypting them using a secret key (see, e.g., [0020], [0063]), wherein the secret key comprises a public key of a symmetric public and private key pair ([0178] and [0193] – blockchain transaction data is encrypted using a public key which has a corresponding private key), and the private key is shared by blockchain clients within a blockchain network that created the blockchain request but not shared by other blockchain clients within the blockchain network ([0178] and [0433] – group key is shared amongst designated peers granted a specific permission in a blockchain network, e.g., amongst the parties that “write” to the blockchain <i.e., the clients that create the blockchain transaction>; [0288] and [0361] – other clients on the blockchain network without specific permission are unable to decrypt the sensitive data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Wasserman, wherein the secret key comprises a public key of a symmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network, to so that only Li at [0036], [0041] with Wasserman at [0288]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohba et al. (US20170185551) teaches a system for creating and transmitting dummy data, wherein a tag is included in the dummy data to indicate the data is dummy data (see, e.g., abstract, [0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438